Citation Nr: 1222351	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970, including service in the Republic of Vietnam from December 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO rating decision that denied service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity, both to include as due to Agent Orange exposure.  

In November 2011, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in December 2011.  In February 2012, the Board requested further clarification of, and an addendum to, the December 2011 VHA opinion.  An addendum to the VHA opinion was obtained in March 2012.  In March 2012, the Veteran and his representative were provided with a copy of the December 2011 VHA opinion and the February 2012 addendum.  In May 2012, the Veteran's representative submitted additional argument in support of the Veteran's appeal.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.  

2.  The Veteran's peripheral neuropathy of the left lower extremity was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.  





CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

2.  Peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in September 2006 and a rating decision in December 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a December 2007 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination, with an addendum, and a VHA opinion, with an addendum, in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends, essentially, that he has peripheral neuropathy of the right lower extremity and the left lower extremity that are related to service, to include as due to Agent Orange exposure.  He specifically reports that he was exposed to Agent Orange on a regular basis during service and that he worked on vehicles that were used to transport supplies all over Vietnam.  

As noted above, the Veteran had active service from July 1968 to July 1970.  His DD Form 214 indicates that he was awarded decorations indicating Vietnam service and that he served in Vietnam from December 1968 to December 1969.  

His service treatment records do not show complaints, findings, or diagnoses of peripheral neuropathy of the right or left lower extremities.  

The first post-service evidence of record of any possible peripheral neuropathy of the right lower extremity and/or the left lower extremity is in December 2005.  

A December 2005 treatment entry from Clay County Medical Clinics, P.C., indicates that the Veteran reported that he had pain in his legs.  It was noted, as to history, that the Veteran had been having some problems with pain in his legs, generalized tingling in his feet, and burning sensations.  The examiner, W. D. Rush, M.D., reported that the Veteran was not diabetic and that he was in Vietnam and exposed to Agent Orange.  Dr. Rush commented that one of the complications that could occur years later from exposure to Agent Orange was peripheral neuropathy.  Dr. Rush indicated that it appeared that the Veteran definitely had peripheral neuropathy in both lower extremities.  

A May 2006 VA neurological examination report reflects that the Veteran's claims file was reviewed.  The Veteran reported that he had suffered from pain in both of his legs for the previous fifteen years.  He stated that he had bilateral lower extremity muscle weakness and generalized tingling, as well as burning in both feet.  It was noted that the Veteran saw a private physician in December 2005 and that he was diagnosed with peripheral neuropathy.  The Veteran reported that he had been exposed to Agent Orange during his period of service.  It was noted that the Veteran adamantly denied that he had diabetes mellitus.  The diagnosis was peripheral neuropathy (of the lower extremities).  The examiner indicated that the Veteran served one year in Vietnam and that he asserted service connection for peripheral neuropathy of the lower extremities due to Agent Orange exposure.  The examiner opined that the Veteran's peripheral neuropathy of the lower extremities was most likely caused by or a result of Agent Orange exposure.  The examiner stated that some Vietnam Veterans had been diagnosed with peripheral neuropathy and that others had expressed concern about developing that condition.  The examiner reported that some scientific literature had linked peripheral neuropathy to exposure to Dioxin, which was contained in Agent Orange.  

In an August 2006 addendum to the May 2006 VA neurological examination report, the examiner noted that the Veteran denied a history of diabetes mellitus and that he did not show evidence of diabetes mellitus on laboratory reports obtained in July 2006.  The examiner commented that the Veteran's peripheral neuropathy (of the lower extremities) was less likely as not caused by exposure to Agent Orange during service.  The examiner indicated that peripheral neuropathy due to Agent Orange exposure was associated with acute of subacute neuropathy, not the chronic persistent form.  The examiner remarked that peripheral neuropathy would need to occur within a year of exposure to Agent Orange and resolve within two years of the onset of such symptoms.  The examiner reported that the Veteran stated that his symptoms began fifteen years earlier and that they continued to persist.  

An August 2006 electromyography and nerve conduction velocity report from Anniston Neurology notes that the Veteran presented with numbness and tingling in his bilateral feet, as well as pain in his bilateral legs.  As to an impression, the examiner indicated that there was some evidence of a sensory peripheral neuropathy of the bilateral lower extremities.  

A January 2007 statement from Dr. Rush reflects that he performed a full physical examination on the Veteran and that he had some peripheral neuropathic changes that were present at that time.  Dr. Rush indicated that he realized that the Veteran's peripheral neuropathic changes were not reported within the first year after he returned from Vietnam.  Dr. Rush commented that he did feel, however, that it was more likely than not that such problems had been caused and were potentiated by the Veteran's exposure to Agent Orange and other exposures while in Vietnam.  Dr. Rush indicated that the Veteran's peripheral neuropathy of the right and left lower extremities had been causing him more and more trouble in recent years and that such condition had become somewhat progressive, which would follow the pattern of what would be expected after that exposure.  

A December 2011 VHA opinion was provided by a neurologist.  The physician noted that he had reviewed the Veteran's claims file in its entirety.  The physician reported that the Veteran served in Vietnam from December 1968 to December 1969.  The physician stated that the Veteran's service treatment records did not show complaints, findings or diagnoses of peripheral neuropathy of the right lower extremity or the left lower extremity, and that there was no history of diabetes mellitus.  

The physician indicated that the first documentation of peripheral neuropathy was in December 2005, pursuant to an opinion provided by Dr. Rush form the Clay County Medical Clinics, P.C.  The physician reported that Dr. Rush's opinion initially indicated that the Veteran's peripheral neuropathy was attributable to Agent Orange exposure.  It was noted that a nerve conduction study performed in August 2006 demonstrated findings consistent with peripheral neuropathy.  The physician reported that a subsequent opinion from Dr. Rush indicated that the Veteran's peripheral neuropathy was not due to Agent Orange.  The physician stated that Dr. Rush's second opinion was based on the fact that the symptoms of peripheral neuropathy were not reported by the Veteran within the first year after returning from Vietnam.  

The physician reported that his review of the claims file indicated that the Veteran first complained of symptoms consistent with peripheral neuropathy in December 2005, which was approximately thirty-five years after he returned from active duty.  The physician stated that existing guidelines for determining Agent Orange disability (claims) indicate that symptoms must have occurred within one year of the exposure to Agent Orange.  It was noted that the thirty-five years which had elapsed from the possible exposure to Agent Orange to the documented symptoms of peripheral neuropathy clearly exceeded those guidelines.  The physician commented that it was therefore unlikely that the Veteran's peripheral neuropathy was caused by exposure to Agent Orange.  

In March 2012 addendum to the December 2011 VHA opinion, the physician indicated that it was his professional opinion that there was no causal relationship between any Agent Orange exposure and the Veteran's development of peripheral neuropathy (of the lower extremities).  The physician commented that it was less likely than not that the Veteran's peripheral neuropathy (of the lower extremities) was caused by or aggravated by exposure to Agent Orange.  The physician maintained that it was also less likely as not that any other connection to service was related to subsequent development of peripheral neuropathy of the right and left lower extremities which occurred thirty-five years after the Veteran left service.  

The physician reported that the first opinion from Dr. Rush indicated that the Veteran's peripheral neuropathy was caused by Agent Orange.  It was noted that the subsequent opinion from Dr. Rush concluded that the peripheral neuropathy was not caused by Agent Orange.  The physician stated that Dr. Rush's second opinion was based on the fact that the symptoms of peripheral neuropathy were not reported by the Veteran within the first year after returning from Vietnam.  The physician remarked that he would agree with the latter assessment that it was less likely as not that the peripheral neuropathy of the right and left lower extremities were caused by Agent Orange exposure.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a December 2005 treatment entry from Clay County Medical Clinics, P.C., notes that the Veteran had been having some problems with pain in his legs, generalized tingling in his feet, and burning sensations.  The examiner, Dr. Rush, reported that the Veteran was not diabetic and that he was in Vietnam and exposed to Agent Orange.  Dr. Rush commented that one of the complications that could occur years later from exposure to Agent Orange was peripheral neuropathy.  Dr. Rush indicated that it appeared that the Veteran definitely had peripheral neuropathy in both lower extremities.  Additionally, in a January 2007 statement, Dr. Rush stated that he realized that the Veteran's peripheral neuropathic changes were not reported within the first year after he returned from Vietnam.  Dr. Rush commented that he did feel, however, that it was more likely than not that such problems had been caused and were potentiated by the Veteran's exposure to Agent Orange and other exposures while in Vietnam.  

The Board notes that there is no indication that Dr. Rush reviewed the Veteran's claims file in providing his opinion in December 2005 that one of the complications of exposure to Agent Orange was peripheral neuropathy and that the Veteran definitely had peripheral neuropathy of both lower extremities.  The Board observes that there is also no indication that the Dr. Rush reviewed the Veteran's claims file in providing his opinion, pursuant to his January 2007 statement, that it was more likely than not that the Veteran's peripheral neuropathy of the right and left lower extremities had been caused and were potentiated by his exposure to Agent Orange while in Vietnam.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board notes that Dr. Rush did not provide much of a rationale for his opinion relating the Veteran's peripheral neuropathy of the lower extremities to Agent Orange exposure in Vietnam.  Dr. Rush solely seemed to indicate that because such a condition was progressive, it would follow a pattern that would be expected after exposure.  Given these circumstances, Dr. Rush's opinions have little probative value in this matter.  

The Board also observes that a May 2006 VA neurological examination report reflects a diagnosis of peripheral neuropathy (of the lower extremities).  The examiner noted that the Veteran served one year in Vietnam and that he asserted service connection for peripheral neuropathy of the lower extremities due to Agent Orange exposure.  The examiner, after a review of the claims file, opined that the Veteran's peripheral neuropathy of the lower extremities was most likely caused by or a result of Agent Orange exposure.  The examiner reported that some scientific literature had linked peripheral neuropathy to exposure to Dioxin, which was contained in Agent Orange.  The Board notes, however, that in an August 2006 addendum to the May 2006 VA neurological examination report, the examiner noted that the Veteran denied a history of diabetes mellitus and that he did not show evidence of diabetes mellitus on laboratory reports obtained in July 2006.  The examiner commented that the Veteran's peripheral neuropathy (of the lower extremities) was less likely as not caused by exposure to Agent Orange during service.  The examiner indicated that peripheral neuropathy due to Agent Orange exposure was associated with acute of subacute neuropathy, not the chronic persistent form.  The examiner remarked that peripheral neuropathy would need to occur within a year of exposure to Agent Orange and resolve within two years of the onset of such symptoms.  The examiner reported that the Veteran stated that his symptoms began fifteen years earlier and that they continued to persist.  

The Board observes that the opinions provided by the examiner regarding the etiology of the Veteran's peripheral neuropathy of the right and left lower extremities pursuant to the May 2006 VA neurological examination report and that August 2006 addendum, are clearly contradictory.  At the May 2006 VA neurological examination, the examiner specifically indicated that the Veteran's peripheral neuropathy of the lower extremities was most likely caused by Agent Orange exposure, but in the subsequent addendum the examiner reported that the Veteran's peripheral neuropathy of the lower extremities was not caused by exposure to Agent Orange during his service.  Further, the Board notes that the VA examiner did not provide any explanation regarding the change in his opinions.  Therefore, although the examiner did review the Veteran's claims file, the Board must find that his opinions are of less probative value in this matter.  

Conversely, the physician, pursuant to the December 2011 VHA opinion, specifically indicates that he reviewed the Veteran's claims file in its entirety and provides rationales for his conclusions.  The physician reported that his review of the claims file indicated that the Veteran first complained of symptoms consistent with peripheral neuropathy in December 2005, which was approximately thirty-five years after the Veteran returned from active duty.  The physician stated that existing guidelines for determining Agent Orange disability (claims) indicate that symptoms must have occurred within one year of the exposure to Agent Orange.  It was noted that the thirty-five years which had elapsed from the possible exposure to Agent Orange to the documented symptoms of peripheral neuropathy clearly exceeded those guidelines.  The physician commented that it was therefore unlikely that the Veteran's peripheral neuropathy was caused by exposure to Agent Orange.  

Additionally, in a March 2012 addendum to the December 2011 VHA opinion, the physician stated that it was his professional opinion that there was no causal relationship between any Agent Orange exposure and the Veteran's development of peripheral neuropathy (of the lower extremities).  The physician commented that it was less likely than not that the Veteran's peripheral neuropathy (of the lower extremities) was caused by or aggravated by exposure to Agent Orange.  The physician reported that it was also less likely as not that any other connection to service was related to subsequent development of peripheral neuropathy of the right and left lower extremities which occurred 35 years after service.  

The Board observes that in both the December 2005 VHA opinion, and in the March 2012 addendum, the physician apparently confused Dr. Rush's opinion, pursuant to his January 2007 statement, with the opinion of the VA examiner, pursuant to the August 2006 addendum to the May 2006 VA neurological examination report.  In his January 2007 statement, Dr. Rush commented that it was more likely than not that the Veteran's peripheral neuropathy of the lower extremities had been caused and were potentiated by his exposure to Agent Orange.  The VHA physician reported, however, that in the January 2007 statement, Dr. Rush indicated that the Veteran's peripheral neuropathy was not due to Agent Orange.  That is not the case, and the VHA physician unfortunately misstated Dr. Rush's opinion in his January 2007 letter.  In the August 2006 addendum to the May 2006 VA neurological examination report, it was the VA examiner, and not Dr. Rush, who indicated that the Veteran's peripheral neuropathy (of the lower extremities) was less likely as not caused by exposure to Agent Orange during his military service.  

The Board observes that despite the mistake made by the VHA physician as to Dr. Rush's January 2007 statement, the physician reviewed the Veteran's claims file, and provided detailed rationales for his opinions that there was no causal relationship between any Agent Orange exposure and the Veteran's development of peripheral neuropathy (of the lower extremities), and that it was less likely than not that the Veteran's peripheral neuropathy (of the lower extremities) caused by or aggravated by exposure to Agent Orange.  Additionally, although the VHA physician misstated Dr. Rush's January 2007 opinion, the physician made it clear that he agreed with the position (as opined by the VA examiner pursuant to the August 2006 addendum to the May 2006 VA neurological examination report), that the Veteran's peripheral neuropathy (of the lower extremities) was less likely as not caused exposure to Agent Orange.  The VHA physician has been consistent in his opinion that the Veteran's peripheral neuropathy of the lower extremities was not caused by his exposure to Agent Orange in Vietnam.  Therefore, in light of the above, the Board finds that the VHA physician's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, peripheral neuropathy of the right and left lower extremities will only be presumed if manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  Thus, as peripheral neuropathy of the right and left lower extremities was not manifested for decades after the Veteran's period of service, he is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that peripheral neuropathy of the right and left lower extremities was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the most probative medical records do not suggest that the Veteran's peripheral neuropathy of the right lower extremity and the left lower extremity are related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's present peripheral neuropathy of the right lower extremity and the left lower extremity began many years after service, without relationship to service, to include any Agent Orange exposure.  

The Veteran has asserted in statements and testimony that his current peripheral neuropathy of the right lower extremity and left lower extremity its onset during his period of service.  While the Veteran is competent to report that he had bilateral lower extremity problems during his period of service, or that he had bilateral lower extremity problems for many years, he is not competent to diagnose his claimed peripheral neuropathy of the right lower extremity and left lower extremity as related to exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself). 

The weight of the competent medical evidence demonstrates that the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity began many years after service and were not caused by any incident of service, including Agent Orange exposure.  The Board concludes that the Veteran's peripheral neuropathy of the right lower extremity and his peripheral neuropathy of the left lower extremity were neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure, is denied.  

Service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


